DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/10/2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 12/10/2020.
Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 03/10/2021, with respect to the rejection(s) of claim(s) 1-20, which are amended, have been fully considered but are not persuasive. Examiner finds that Braunstein teaches wherein the location of at-risk infrastructure indicates the location requiring a map update (in response to detected environmental conditions (wherein the detection is happening at the current location of the vehicle) [0409] require an update from the server for the generated map). Examiner also notes, as to the correspondence of to the first map data, as claimed the first environment corresponds to both, as they are both have “visually similarity” to the first environment. Therefore the Examiner understands there is always a correspondence to the first map data.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braunstein et al. (US 20170008521 A1), hereinafter Braunstein in view of Fukui (US 20190025071 A1).


Regarding claim 1, Braunstein teaches an apparatus comprising at least one processor ([0263] and Fig. 1; 110 processing unit) and at least one non-transitory memory ([0263] and Fig. 1; 140 memory) including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus ([0269] “The memory may store software that, when executed by the processor, controls the operation of the system”) to at least: 
([0263] “System 100 may also include a data interface 128 communicatively connecting processing device 110 to image acquisition device 120”) representative of a first environment at a location along a road segment of a road network (Fig. 2A and [0278] “image capture device 122 may be located in the vicinity of the rearview mirror. This position may provide a line of sight similar to that of the driver of vehicle 200”. See also Figs. 22, 50, 52); 
	identify first map data of an environment, wherein the first map data is identified based on visual similarity to the first environment ([0555] “The signature may not encode class information (e.g., class information indicating whether the identified object is a sign), but rather a "same-not-same" information (e.g., information indicating whether the identified object is the same as one that has been before, or one that has been stored in the model”), wherein the first map data includes a history of map data updates ([0018] “The autonomous vehicle road navigation model may include at least one update based on the transmitted navigation information”. [0021] “The portion of autonomous vehicle road navigation model may include an update to the autonomous vehicle road navigation model”. [0281] “system 100 may receive, for example, periodic or on demand updates to data stored in map database 160, memory 140, and/or memory 150”); 
	identify second map data of an environment, wherein the second map data is identified based on visual similarity to the first environment (Fig. 11C and [0406] “Such landmarks may include a first landmark 1150 associated with stop line 1132, a second landmark 1152 associated with stop sign 1134, a third landmark associated with speed limit sign 1154, and a fourth landmark 1156 associated with hazard sign 1138”), wherein the second map data [[does]] --may-- not include a history of map data updates ([0018] “The autonomous vehicle road navigation model may include at least one update based on the transmitted navigation information”. [0021] “The portion of autonomous vehicle road navigation model may include an update to the autonomous vehicle road navigation model”. [0281] “system 100 may receive, for example, periodic or on demand updates to data stored in map database 160, memory 140, and/or memory 150”. Examiner finds as the system “may” includes updates to the map data, it may also not include updates to the map data); 
	analyze the sensor data against the first map data and the second map data to establish a correspondence between the sensor data and one of the first map data and the second map data ([0865] “processing unit 110 of vehicle 200 may identify one or more recognized landmarks. Processing unit 110 may identify the one or more recognized visual landmarks based on any of the previously described techniques. For example, processing unit 110 may receive a local map associated with sparse map 800 (or may even receive or be loaded with sparse map 800) including representations of recognized landmarks. Because these landmarks may be indexed and/or because processing unit 110 may be aware of a current position of vehicle 200 (e.g., with respect to a target trajectory along a road segment), processor unit 110 may anticipate a location for the next expected recognized landmark as it traverses a road segment. In this way, processor unit 110 may even "look" to a particular location within images received from image capture device 122 where the next recognized landmark is expected to appear. Once the recognized landmark is located within a captured image or captured images, processor unit 110 may verify that the landmark appearing in the images is the expected recognized landmark”); 
	identify the first environment as a location of at-risk infrastructure in response to establishment of the correspondence between the sensor data and the first map data, wherein the location of at-risk infrastructure indicates the location requiring the map update ([0409] “cameras provided on autonomous vehicles may detect the environmental conditions, and may provide such information back to a server that generates and provides sparse maps. For example, the server may generate or update an already generated sparse map 800 to include trajectories that may be more suitable or safer for autonomous driving under the detected environmental conditions”, the current environmental conditions may require an update from the server for the generated map).; and 
([0409] “cameras provided on autonomous vehicles may detect the environmental conditions, and may provide such information back to a server that generates and provides sparse maps. For example, the server may generate or update an already generated sparse map 800 to include trajectories that may be more suitable or safer for autonomous driving under the detected environmental conditions”, the current environmental conditions may require an update from the server for the generated map).

	
	Braunstein does not teach the specifics of identify second map data of an environment, wherein the second map data is identified based on visual similarity to the first environment, wherein the second map data does not include a history of map data updates.

	Fukui teaches identify second map data of an environment, wherein the second map data is identified based on visual similarity to the first environment, wherein the second map data does not include a history of map data updates ([0123] “In the case where the reference map related to the unit space has not been updated for a long time, there is a possibility that inconsistency occurs between the reference map and landforms in the real world. In addition, in the case where the unit space has less traffic, it is assumed that delay in detection of inconsistency occurs even if there is the inconsistency between the reference map and the landforms in the real world. Therefore, the map generation section 110 generates a command while using an update history or a traffic history of a reference map of a unit space within a predetermined time period as a trigger”. Fig. 9 S1301 -> No update history -> S1307 Issue drone for collecting data).



	
Regarding claim 2, Braunstein in view Fukui teaches the apparatus of claim 1. Braunstein further teaches wherein causing the apparatus to analyze the sensor data against the first map data and the second map data to establish the correspondence between the sensor data and one of the first map data and the second map data ([0865] “processing unit 110 of vehicle 200 may identify one or more recognized landmarks. Processing unit 110 may identify the one or more recognized visual landmarks based on any of the previously described techniques. For example, processing unit 110 may receive a local map associated with sparse map 800 (or may even receive or be loaded with sparse map 800) including representations of recognized landmarks. Because these landmarks may be indexed and/or because processing unit 110 may be aware of a current position of vehicle 200 (e.g., with respect to a target trajectory along a road segment), processor unit 110 may anticipate a location for the next expected recognized landmark as it traverses a road segment. In this way, processor unit 110 may even "look" to a particular location within images received from image capture device 122 where the next recognized landmark is expected to appear. Once the recognized landmark is located within a captured image or captured images, processor unit 110 may verify that the landmark appearing in the images is the expected recognized landmark”) comprises causing the apparatus to:
	apply a Siamese network to the sensor data and the first map data to establish a contrast between the sensor data and the first map data ([0562] “The signature function may be designed to give similar signatures to similar image patches, and different signatures to different image patches. The systems may use a deep neural network to learn both the signature function and a distance function between two signatures… The systems may use a Siamese network that receives two image patches of 32.times.32 pixels each and outputs a binary bit: 0 means image patches are not the same and 1 means image patches are the same”); and 
	apply the Siamese network to the sensor data and the second map data to establish a contrast between the sensor data and the second map data ([0562] same as above, the Siamese network may be used on map data for both landmarks).

Regarding claim 3, Braunstein in view of Fukui teaches the apparatus of claim 2.
	Braunstein further teaches wherein causing the apparatus to apply a Siamese network to the sensor data and the first map data comprises causing the apparatus to: 
	differentiate visual similarity of the sensor data of the first map data from map update similarity of the sensor data from the first map data ([0563] “the Siamese network may be separated into two networks: Signature network, which may be the part of the network that receives a single patch, and outputs the "signature" of the landmark image; and the SNS (same-not-same) network, which may be the part that receives the two different signatures and outputs a scalar (e.g., the score)”. [0564] “Then the two signatures, the one from the map and the one from the current landmark are fed into the SNS network.”)

Regarding claim 4, Braunstein in view of Fukui teaches the apparatus of claim 1.
	Braunstein does not teach wherein the apparatus is further caused to: 
	identify a history of map updates for features in a map of the road network; 
	identify features of the environment corresponding to features having a history of map updates; and 


	Fukui teaches identify a history of map updates for features in a map of the road network ([0123] “the map generation section 110 generates a command while using an update history or a traffic history of a reference map of a unit space within a predetermined time period as a trigger. Accordingly, it is possible to enhance probability of detecting inconsistency and generating a highly accurate reference map”); 
	identify features of the environment corresponding to features having a history of map updates ([0127] – [0128] “the map generation section 110 may make a determination related to command generation on the basis of construction work information that has been collected (S1303)… A unit space where the construction work goes on has a high possibility that inconsistency occurs between a reference map before the construction and a landform in the real world”); and 
	determine a change likelihood based on the identified features of the environment corresponding to features having a history of map updates ([0128] “A unit space where the construction work goes on has a high possibility that inconsistency occurs between a reference map before the construction and a landform in the real world. Therefore, the map generation section 110 generates a command by using the construction work information as a trigger. Accordingly, it is possible to keep the reference map in a state closer to a latest landform in the real world”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the second map data that does not include an update history of Fukui in the map data of Braunstein. One of ordinary skill in the art would have been motivated to avoid inconsistencies in the map data ([Fukui [0123]).
	Regarding claim 5, Braunstein in view of Fukui teaches the apparatus of claim 4.
	Braunstein does not teach wherein causing the apparatus to identify the first environment as a location of at-risk infrastructure in response to the establishment of the correspondence between the sensor data and the first map data comprises causing the apparatus to identify the first environment as a location of at-risk infrastructure in response to the establishment of the correspondence between the sensor data and the first map data and the change likelihood satisfying a predetermined criteria.

	Fukui teaches wherein causing the apparatus to identify the first environment as a location of at-risk infrastructure in response to the establishment of the correspondence between the sensor data and the first map data comprises causing the apparatus to identify the first environment as a location of at-risk infrastructure in response to the establishment of the correspondence between the sensor data and the first map data ([0129] “the map generation section 110 may make a determination related to command generation on the basis of disaster information, accident information, criminal information, weather information, or the like that has been collected (S1304)”) and the change likelihood satisfying a predetermined criteria ([0130] “A unit space where a disaster or an accident has happened or a unit space predicted to have abnormal weather has a high possibility that inconsistency occurs between a reference map before the disaster, accident, or abnormal weather and a landform in the real world”, abnormal weather must satisfy condition to be predicted)..

		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the second map data that does not include an update history of Fukui in the map data of Braunstein. One of ordinary skill in the art would have been motivated to avoid inconsistencies in the map data ([Fukui [0123]).

Regarding claim 6, Braunstein in view of Fukui teaches the apparatus of claim 1, 
	Braunstein does not teach wherein causing the apparatus to provide an indication to a map data service provider of a map update request for the location along the road segment comprises causing the apparatus to generate a request for map data collection at the location along the road segment.

	Fukui teaches wherein causing the apparatus to provide an indication to a map data service provider of a map update request for the location along the road segment comprises causing the apparatus to generate a request for map data collection at the location along the road segment (Fig.9, s1307 Issue command for drone and vehicle for collecting data, and [0134] “the device communication section 120 transmits the command to an information processing device 20 mounted on a drone for collecting data or a vehicle for collecting data (S1307)”.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the second map data that does not include an update history of Fukui in the map data of Braunstein. One of ordinary skill in the art would have been motivated to avoid inconsistencies in the map data ([Fukui [0123]).

Regarding claim 7, Braunstein in view of Fukui teaches the apparatus of claim 6.
	Braunstein further teaches wherein the apparatus is further caused to provide an indication to an autonomous vehicle within a predefined distance of the location along the road segment of an uncertainty of road infrastructure at the location along the road segment ([0551] “Process 2800 may include distributing the updated model to a plurality of autonomous vehicles (step 2840). For example, processor 2232 may distribute the updated model to autonomous vehicles 2201, 2202, and other vehicles that travel on road segment 2200 at later times. The update model may provide updated navigation guidance to autonomous vehicles”).

	Fukui teaches wherein the apparatus is further caused to provide an indication to an autonomous vehicle within a predefined distance of the location along the road segment of an uncertainty of road infrastructure at the location along the road segment (Fig. 9; S1307 Issue command for drone and vehicle for collecting data” and [0140] “In other words, the movement setting section 220 in the information processing device 20 is capable of determining whether to set a unit space as a movement destination on the basis of coordinate information of the unit space included in the command … [0141] the movement cost may include a movement distance, a movement time”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the second map data that does not include an update history of Fukui in the map data of Braunstein. One of ordinary skill in the art would have been motivated to avoid inconsistencies in the map data ([Fukui [0123]).

Claims 8-14 are a computer programming product comprising at least one non-transitory computer-readable storage medium (taught by Braunstein [0070] “a non-transitory computer readable medium”), for the apparatus of claims 1-7. The limitations are substantially similar, therefore claims 8-14 are rejected for the same reasons as claims 1-7, respectively.

Claim 15-20 are the method for using the apparatus of claims 1-6. The limitations are substantially similar, therefore claims 15-20 are rejected for the same reasons as claims 1-6, respectively.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668